Name: Commission Regulation (EU) No 273/2010 of 30 March 2010 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  organisation of transport;  information and information processing;  cooperation policy;  air and space transport;  international law
 Date Published: nan

 31.3.2010 EN Official Journal of the European Union L 84/25 COMMISSION REGULATION (EU) No 273/2010 of 30 March 2010 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the European Union and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the European Union referred to in Chapter II of Regulation (EC) No 2111/2005 (2). (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the European Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) The Air Safety Committee has heard presentations by the European Aviation Safety Agency (EASA) and the Commission about the technical assistance projects carried out in countries affected by Regulation (EC) No 2111/2005. It has been informed about the requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to resolving any non compliance with applicable international standards. (7) The Air Safety Committee has also been informed about enforcement actions taken by EASA and Member States to ensure the continuing airworthiness and maintenance of aircraft registered in the European Union and operated by air carriers certified by civil aviation authorities of third countries. (8) Regulation (EC) No 474/2006 should therefore be amended accordingly. (9) Following information resulting from SAFA ramp checks carried out on aircraft of certain European Union air carriers, as well as area specific inspections and audits carried out by their national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: the competent authorities of Spain launched the procedure on 12 March 2010 to suspend the Air Operator Certificate (AOC) of the air carrier Baleares Link Express and suspended the AOC of the air carrier Euro Continental on 12 January 2010; the competent authorities of Germany suspended the AOC of Regional Air Express as of 28 January 2010; the competent authorities of the UK informed that the AOC of the carrier Trans Euro Air Limited was suspended on 08 December 2009; the competent authorities of Slovakia informed in writing that the AOC of the carrier Air Slovakia was suspended on 01 March 2010. (10) Finally, the competent authorities of Latvia informed the Air Safety Committee that following serious concerns about the safety of the operations and the continuing airworthiness of aircraft of type IL-76 operated by air carrier Aviation Company Inversija, they decided on 26 February 2010 to remove the aircraft from the AOC held by the air carrier Aviation Company Inversija and that the AOC was suspended on 16 March 2010. (11) Pursuant to Regulation (EC) 1543/2006 the Commission has obtained detailed information describing the actions taken by the competent authorities of the Democratic People's Republic of Korea (GACA) responsible for the regulatory oversight of Air Koryo and by Air Koryo in addressing the safety deficiencies outlined in Regulation (EC) 474/2006. (12) In December 2008 the Commission communicated with GACA requesting a corrective action plan from Air Koryo demonstrating how they had corrected the serious safety deficiencies detected in the ramps inspections conducted prior to the carrier being placed in Annex A of the list of carriers banned from operating in the European Union. In addition the Commission requested relevant information demonstrating that the GACA has exercised adequate oversight of Air Koryo in compliance with ICAO provisions. (13) In June 2009 GACA formally responded and provided a set of documents which provided a comprehensive response to the requested information. There followed a series of communications between the Commission and the GACA which enabled clarification of the current aviation safety situation in the Democratic People's Republic of Korea to be achieved. (14) The documents provided by GACA and the discussions between the Commission and GACA have shown that, for the Tupolev Tu 204-300 aircraft, Air Koryo is able to demonstrate that the aircraft can be operated in full compliance with international safety standards, including continuing airworthiness and operations, and that GACA is capable of providing oversight of the air carrier in accordance with international standards. (15) For all other types of aircraft on the fleet of Air Koryo, GACA confirmed that they did not fully comply with international standards for aircraft equipment, notably EGPWS, and that these types were not authorised by GACA to conduct operations in European airspace. (16) Throughout the period GACA reacted promptly and cooperatively to the Commission's requests for information. Air Koryo made presentations to the Air Safety Committee on 18 March 2010 confirming the positive developments within the company. (17) Following the above, on the basis of the common criteria, it is assessed that Air Koryo should be allowed to operate the two aircraft type Tupolev Tu-204 with registration P-632 and P-633 into the European Union without operational restrictions. However, since the rest of the fleet does not comply with relevant ICAO requirements, they should not be allowed to operate into the European Union until such requirements are fully complied with. Therefore, on the basis of the common criteria, it is assessed that Air Koryo should be included in Annex B. It may only have access to the EU with the two aircraft of type Tupolev Tu-204. (18) The competent authorities of Swaziland provided evidence by written submissions on 17 December 2009 of the withdrawal of the AOCs and of the operating licenses for the following air carriers: Aero Africa (PTY) Ltd, Jet Africa (PTY) Ltd, Royal Swazi National Airways, Scan Air Charter Ltd and Swazi Express Airways. These air carriers have ceased their activities since 8 December 2009. (19) In view of the above, on the basis of the common criteria, it is assessed that the aforementioned air carriers licensed in Swaziland should be removed from Annex A. (20) There is verified evidence of serious deficiencies on the part of the air carrier Bellview Airlines certified in Nigeria, as demonstrated by the results of the investigations carried out by the competent authorities of France and by European Aviation Safety Agency. (21) The competent authorities of France (DGAC) informed the Commission that the above mentioned carrier had in its fleet two aircraft of type Boeing 737-200 registered in France with registration marks F-GHXK and F-GHXL, whose certificates of airworthiness expired in May and August 2008 respectively. Consequently, these aircraft are not in airworthy condition anymore. (22) The European Aviation Safety Agency (EASA) reported to the Commission that the Part-145 approval ref. EASA.145.0172 it had issued to this organisation was suspended on 8 May 2009 with immediate effect due to unresolved safety deficiencies which lowers the safety standards and hazards seriously the flight safety and that revocation of this approval is being considered. (23) Evidence exists that Bellview Airlines certified in Nigeria has taken over operations from the air carrier Bellview Airlines certified in Sierra Leone, an air carrier which was put on Annex A on 22 March 2006 (4) and which was withdrawn on 14 November 2008 (5) after the competent authorities of Sierra Leone informed the Commission of the revocation of its AOC. (24) The aircraft of type Boeing B737-200 with registration mark 5N-BFN experienced a fatal accident in Lagos on 22 October 2005, leading to the total loss of the aircraft and 117 fatalities. The competent authorities of Nigeria failed to provide details about the accident and have not issued any accident investigation report yet. (25) The Commission, having regard to the above mentioned deficiencies, has entered into consultations with the competent authorities of Nigeria, expressing serious concerns about the safety of the operations and the airworthiness of Bellview Airlines and asking for clarifications regarding the situation as well as the actions undertaken by the authorities as well as the air carrier to remedy the identified deficiencies. (26) The competent authorities of Nigeria indicated on 19 February 2010 that the operator holds an AOC but had stopped operations. They however failed to provide the status of the certificates held by the air carrier and the status of its aircraft. (27) Bellview Airlines requested to be heard by the Air Safety Committee and did so on 18 March 2010 assisted by the competent authorities of Nigeria (NCAA). Bellview Airlines provided an AOC stating validity until 22 April 2010 whilst mentioning that this AOC was suspended following the retirement of all aircraft mentioned on this AOC. The NCAA stated that according to the applicable Nigerian regulation the validity of this AOC had lapsed on 4 December 2009, 60 days after the end of the operations of the last aircraft but failed to provide evidence that the AOC was suspended or revoked as appropriate. Consequently, the NCAA was requested to provide urgently written confirmation of a) the administrative act of suspension or of revocation of the AOC of Bellview Airlines; b) confirmation that the company is in process of (re)certification by the Nigerian Civil Aviation Authority; c) the formal undertaking of the Nigerian Civil Aviation Authority to notify to the Commission the results of the (re)certification audit before an AOC is issued. (28) The competent authorities of Nigeria submitted the requested information on 25 March 2010. Therefore, on the basis of the common criteria, it is assessed that no further action is needed at this stage. (29) In accordance with Regulation (EC) No 1144/2009 (6), the competent authorities of Egypt have submitted four monthly reports covering November and December 2009, as well January 2010 and February 2010 to show the status of implementation of the plan as verified by these authorities. Further to these reports which focused on ramp checks of aircraft of Egypt Air, on 18 November the audit reports for continued airworthiness, flight and ground operations were transmitted. (30) The competent authorities of Egypt have also undertaken to continue providing information regarding the satisfactory closure of findings previously raised during ramp checks of aircraft of Egypt Air in the course of 2008, 2009 and 2010. To that end, they addressed relevant correspondence to certain Member States where aircraft of Egypt Air had been subject to ramp checks. The process of closure of these finding is ongoing and shall be verified on a regular basis. (31) In accordance with Regulation (EC) No 1144/2009 (7), a visit was carried out by the European Aviation Safety Agency with the assistance of Member States from 21 to 25 February 2010. During this visit an assessment of the oversight exercised by the Egyptian Civil Aviation Authority (ECAA) generally and in particular when following the implementation of the corrective action plan and the progressive closure of the findings by Egypt Air was also undertaken. The assessment visit provided evidence that the ECAA was capable of discharging its obligations under ICAO standards, for the oversight of operators to whom they issue an Air Operators Certificate, and identified areas for improvement: notably with regard to a consistent system to follow up on findings identified during the oversight activities carried out by the ECAA as well as in the training of personnel licensing staff. (32) The assessment visit demonstrated that Egypt Air is in the process of implementing the corrective action plan. Overall, no significant breach of ICAO standards was identified. The Commission acknowledges the efforts made by the carrier towards completing the actions necessary to redress its safety situation. However given the scope and range of the corrective action plan of the air carrier and the need to provide for sustainable/permanent solutions to the numerous previously identified safety deficiencies, the Commission requests the competent authorities of Egypt to continue to send monthly reports on verification of the implementation of the corrective action plan including the corrective actions addressing findings identified during the assessment visit and to provide information on all oversight activities in the area of continuing airworthiness, maintenance and operations carried out by the ECAA on this air carrier. (33) Member States will continue to verify the effective compliance of Egypt Air with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (34) The assessment visit also included a number of other Egyptian air carriers. Significant safety issues were reported for two air carriers, AlMasria Universal Airlines and Midwest Airlines. (35) In the case of AlMasria Universal Airlines, significant deficiencies in the area of flight operations and training were reported, in particular with regard to the qualifications and knowledge of certain operational managers. This is all the more important in the event of fleet expansion. (36) By letter of 3 March 2010, the air carrier AlMasria Universal Airlines was invited to the Air Safety Committee to present its comments. AlMasria made a presentation to the Air Safety Committee on 17 March 2010 which provided for corrective actions addressing deficiencies identified during the assessment visit. In view of the companys planned expansion of the fleet the Commission requests the competent authorities of Egypt to send monthly reports on verification of the implementation of the corrective actions and to provide information on all oversight activities in the area of continuing airworthiness, maintenance and operations carried out by the ECAA on this air carrier. (37) Member States will verify the effective compliance of AlMasria with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (38) In the case of Midwest Airlines there is verified evidence of safety deficiencies identified by the competent authorities of Italy concerning the control of mass and balance on a Midwest Airlines flight. This evidence resulted in Italy denying the operator the permit to operate a flight (8). In addition, during the assessment visit significant deficiencies were also reported in the areas of operational and maintenance management, operational control and crew training, and continuous airworthiness management having an impact on safety. As a result, on the basis of common criteria it is assessed that this air carrier is not able to ensure their operation and maintenance in conformity with ICAO standards. The Egyptian Civil Aviation Authority informed during the visit that they had taken action to suspend the operation of Midwest Airlines. (39) By letter of 3 March 2010, the air carrier Midwest Airlines was invited to the Air Safety Committee to present its comments. The competent authorities of Egypt provided evidence on 15 March 2010 that the AOC of Midwest Airlines had been revoked as of 28 February 2010. (40) In view of the action taken by the ECAA there is no need for further action. The ECAA is requested to provide the Commission with information about the process and results of the recertification before the issuance of an AOC to that company. (41) Pursuant to Regulations (EC) No 715/2008 Member States continued to seek verification of the effective compliance of Iran Air with the relevant safety standards through regular ramp checks of its aircraft landing on European Union airports. In 2009 Austria, France, Germany, Sweden, Italy and the United Kingdom reported such inspections. The results of these inspections showed a marked decline in compliance with international safety standards over the year. (42) The Commission requested information from the competent authorities and the company with a view to verifying how the detected deficiencies were being resolved. The air carrier Iran Air submitted an action plan in February 2010 which acknowledged failings in their previous action plan and identified the causes and set down specific actions to address the identified deficiencies. (43) However, information submitted by the competent authorities of Iran (CAO-IRI) responsible for the regulatory oversight of Iran Air indicated that they were unable to demonstrate they had taken effective action to address the deficiencies identified by the inspections conducted under the SAFA programme. Furthermore the CAO-IRI were not able to demonstrate that appropriate actions were taken to address the significant accident rate of aircraft registered in Iran and operated by air carriers certificated by the CAO-IRI. (44) Furthermore, the CAO-IRI submitted documentation in February 2010 which showed a lack of oversight activity of Iran Air in the area of maintenance and flight inspections and a lack of an effective system for the closure of significant safety findings. In addition, accident and incident data provided by CAO-IRI indicated a significant number of serious events to Iran Air aircraft in the preceding 11 months, of which more than half related to aircraft of the type Fokker 100. The documentation however did not provide evidence that any follow-up action had been taken by the CAO-IRI. (45) In March 2010 the CAO-IRI provided information demonstrating that inspections of Iran Air's compliance with maintenance requirements had taken place but the findings pointed to problems with engine monitoring and the performance of the Quality System of the carrier. (46) On 17 March 2010 at the meeting of the Air Safety Committee the air carrier acknowledged that a decline in standards had occurred but confirmed they had introduced a Maintenance Control Centre and Maintenance Review Board to address the airworthiness issues, had improved safety training in all divisions of the company, had enhanced the activity of the Safety and Quality Assurance Department, and had established safety committees in the company divisions. They had also embarked on an extensive review of the company structure with a view to enhancing its ability to ensure a safe operation. The results of the ramp checks performed on Iran Air since February 2010 show a marked improvement in the air carrier's performance. (47) Taking into account the recent notable improvement in SAFA results, the acknowledgement by Iran Air of the need for improvement and the steps they have taken to address the identified safety concerns the Commission considers that, because of the high number of incidents to the Fokker 100 aircraft their operation into the European Union should be suspended. With regard to the other types of aircraft on Iran Air's fleet (submission by CAO/IRI of 10 March 2010)  i.e.the Boeing 747, Airbus A300, A310 and A320, their operations should not be allowed to increase beyond their current level (frequencies and destinations) until such times as the Commission determines that there is clear evidence that the identified safety deficiencies have been effectively resolved. (48) For these reasons, on the basis of the common criteria, it is assessed that the carrier should be placed on Annex B and should be permitted to operate into the European Union only provided that its operations are strictly limited to their present level (frequencies and destinations) with the aircraft currently used. Furthermore, the fleet of Fokker 100 should not be allowed to operate into the European Union. (49) The Commission will continue to monitor closely the performance of Iran Air. Member States will verify the effective compliance with relevant safety standards through the prioritisation of enhanced ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. The Commission, in cooperation with the Member States and the European Aviation Safety Agency, intends to verify the satisfactory implementation of the announced measures by CAO-IRI and Iran Air by means of an on-site visit before the next meeting of the Air Safety Committee. (50) The authorities with responsibility for regulatory oversight of Sudan (SCAA) have shown an insufficient ability to address the significant findings made during the ICAO USOAP audit of Sudan conducted in November 2006. The SCAA notified the Commission in March 2008 that in the area of Operations, Airworthiness and Personnel Licensing all major and all significant findings had been closed or addressed. In December 2009 the SCAA notified the Commission that 70 % of the USOAP findings were corrected in accordance with ICAO recommendations. (51) However, information provided by the SCAA to the Commission in December 2009 and March 2010 indicated that a significant number of findings had not been addressed or the actions taken to close the findings had not been effective. In particular in the area of trained and qualified Flight Operations Inspectors and in ensuring operators had an approved training manual. (52) In addition, shortly before the fatal accident to Boeing 707, registration ST-AKW, an audit by the SCAA of Azza Air Transport in October 2009 found that the air carrier had not implemented significant safety actions in the area of training, a major finding of the ICAO audit. The SCAA confirmed that they had renewed the AOC annually since its initial issue in 1996. (53) On 10 December 2009 the SCAA also informed the Commission that the AOC of air carrier Air West Company Ltd had been surrendered to them in July 2008, and that therefore Air West Ltd was no longer a registered AOC holder in the Republic of Sudan. Therefore, taking into account that the operator no longer has an AOC, and that as a consequence its operating licence cannot be considered as valid, on the basis of the common criteria, it is assessed that the Air West Ltd is no longer an air carrier. (54) As a result of the lack of progress with the implementation of corrective actions from the USOAP audit and the failure of the SCAA to ensure the corrective actions notified had been effectively implemented, on the basis of the common criteria, it is assessed that the SCAA has been unable to demonstrate that it can implement and enforce the relevant safety standards and as a consequence all air carriers certified in the Republic of Sudan should be subject to an operating ban and included in Annex A. (55) Further to the review of the situation of Albanian Airlines MAK in November 2009 and pursuant to the provisions of Regulation No 1144/2009 (9), the European Aviation Safety Agency was mandated to carry out a comprehensive standardisation inspection of Albania and did so in January 2010. The final report of this inspection, issued on 7 March 2010, revealed significant deficiencies in all areas audited: 13 non-compliance findings were reported in the field of in airworthiness, including 6 safety related; 13 non-compliance findings were reported in the field of licensing and medical fitness, including 3 safety related; 9 non-compliance findings were reported in the field of air operations, amongst which 6 are safety related. In addition, an immediate safety hazard was found in relation to the AOC of one of the two AOC holders and was closed during the visit upon immediate corrective action of the DGCA. (56) The competent authorities of Albania (DGCA) were invited to report to the Air Safety Committee and did so on 18 March 2010. (57) The Air Safety Committee took note that the competent authorities of Albania (DGCA) have already submitted an action plan to EASA. The DGCA is invited to ensure this action plan is acceptable to EASA and urged to take the necessary actions to implement effectively this action plan, with priority to the resolution of the deficiencies identified by EASA that raise safety concerns if not promptly corrected. (58) In view of the need to urgently address the safety deficiencies in Albania, failing comprehensive and effective measures from the DGCA, the Commission will be compelled to exercise its responsibilities under article 21 of the Multilateral Agreement between the European Community and its Member States and the Republic of Albania, Bosnia and Herzegovina, the Republic of Bulgaria, the Republic of Croatia, the former Yugoslav Republic of Macedonia, the Republic of Iceland, the Republic of Montenegro, the Kingdom of Norway, Romania, the Republic of Serbia and the United Nations interim administration mission in Kosovo on the establishment of a European Common Aviation Area (ECAA Agreement) without prejudice to any measures under Regulation (EC) No 2111/2005. (59) TAAG Angolan Airlines is allowed to operate in Portugal only with the aircraft of type Boeing 777-200 with registration marks D2-TED, D2-TEE, D2-TEF and with the four aircraft of type Boeing B-737-700 with registration marks D2-TBF, D2-TBG, D2-TBH and D2-TBJ under the conditions presented in the recital (88) of Regulation (EC) No 1144/2009 (10). The Commission requested the competent authorities of Angola (INAVIC) to provide information about the oversight of the air carrier TAAG Angolan Airlines, in particular in respect of the increased oversight of the flights to Portugal and on their results. (60) INAVIC informed the Air Safety Committee that it has further consolidated the continuous surveillance of TAAG Angolan Airlines. It carried out 34 planned inspections of the carrier in 2009. In addition, ramp inspections have been systematically carried out before every flight of the carrier to Europe. (61) TAAG Angolan Airlines requested to be heard by the Air Safety Committee in order to provide an update of its situation and did so on 18 March 2010. The carrier reported it has regained membership to IATA in December 2009 and provided extensive information to the Committee demonstrating the high performance of its operations to Lisbon, requesting on this basis to be allowed to resume operations to the rest of the EU. (62) The competent authorities of Portugal (INAC) provided their evaluation of the results of the ramp inspections of TAAG Angolan Airlines they had carried out since the operations to Lisbon have resumed. INAC reported that some 200 such inspections have been carried out since TAAGs operations resumed on 1 August 2009. INAC confirmed that these did not raised safety concerns and that INAC is fully satisfied with the operations of TAAG Angolan Airlines into and from Lisbon and is in a position to recommend their extension to the rest of the EU. (63) The carrier also reported it is investing to upgrade the equipment of its Boeing B737-200 fleet in order to install EGPWS, ELT406, RVSM capability, flight crew compartment door, digital flight recorder and digital airborne weather radar in compliance with international safety standards, but that this process, which is on-going, is not completed for all this fleet. The carrier also reported it intends to phase out the aircraft of type Boeing B747-300, in particular due to lower operational reliability. (64) Consequently, on the basis of the common criteria, and taking into account the recommendation under paragraph 62 as well as the positive results of ramp checks of aircraft of this carrier, it is assessed that TAAG should be maintained in Annex B for the three aircraft of type Boeing B777 with registration marks D2-TED, D2-TEE and D2-TEF and with the four aircraft of type Boeing B737-700 with registration marks D2-TBF, D2-TBG, D2-TBH and D2-TBJ and that the current restrictions to operate these aircraft to Lisbon only should be removed. However, the operations of this carrier into the European Union should be subject to appropriate verification of effective compliance with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier pursuant to Regulation No 351/2008. (65) INAVIC reported further progress in the resolution of the findings remaining after the last EU safety assessment visit made in June 2009. In particular, INAVCIC updated the Angolan aviation safety regulations to reflect the last amendments of ICAO standards, consolidated its surveillance programme and recruited two additional qualified flight operations inspectors. (66) INAVIC also reported progress in the recertification of Angolan air carriers, a process that is expected to be completed by end 2010, date by which INAVIC indicated that those carriers shall stop operations if not recertified in accordance with the Angolan aviation safety regulations. However apart from TAAG Angolan Airlines, no air carrier has been recertified yet. (67) INAVIC informed that in the course of the recertification process, oversight activities of certain air carriers have revealed safety concerns and violations of the safety regulations in force, leading INAVIC to take appropriate enforcement actions. Consequently, the AOC of Air Gemini was revoked in December 2009 and that the AOC of PHA and SAL were revoked in February 2010. The AOCs of Giraglobo, Mavewa and Airnave were suspended in February 2010. However, INAVIC failed to provide evidence of the revocation of these certificates. (68) The Commission urges INAVIC to continue the recertification of the Angolan air carriers with determination and due consideration to potential safety concerns identified in this process. On the basis of the common criteria, it is assessed that the other air carriers under the regulatory responsibility of INAVIC - Aerojet, Air26, Air Gicango, Air Jet, Air Nave, Alada, Angola Air Services, Diexim, Gira Globo, Heliang, Helimalongo, Mavewa, Rui & Conceicao, Servisair and Sonair as well as Air Gemini, PHA, SAL, should remain in Annex A. (69) The competent authorities of the Russian Federation informed the Commission on 19 February 2010 that they modified their decision of 25 April 2008, whereby they excluded from operations into the European Union aircraft on the AOC of 13 Russian air carriers. These aircraft were not equipped to perform international flights as per ICAO standards (not equipped with TAWS/E-GPWS) and/or their certificate of airworthiness had expired and/or had not been renewed. (70) According to the new decision, the following aircraft are excluded from operations into, within and out of the European Union: (a) Aircompany Yakutia: Antonov AN-140: RA-41250; AN-24RV: RA-46496, RA-46665, RA-47304, RA-47352, RA-47353, RA-47360; AN-26: RA-26660. (b) Atlant Soyuz: Tupolev TU-154M: RA-85672 and RA-85682. (c) Gazpromavia: Tupolev TU-154M: RA-85625 and RA-85774; Yakovlev Yak-40: RA-87511, RA-88186 and RA-88300; Yak-40K: RA-21505 and RA-98109; Yak-42D: RA-42437; all (22) helicopters Kamov Ka-26 (unknown registration); all (49) helicopters Mi-8 (unknown registration); all (11) helicopters Mi-171 (unknown registration); all (8) helicopters Mi-2 (unknown registration); all (1) helicopter EC-120B: RA-04116. (d) Kavminvodyavia: Tupolev TU-154B: RA-85307, RA-85494 and RA-85457. (e) Krasnoyarsky Airlines: The aircraft of type TU-154M RA-85682 previously on the AOC of Krasnoyarsky Airlines, which was revoked in 2009 is currently operated by another air carrier certified in the Russian Federation. (f) Kuban Airlines: Yakovlev Yak-42: RA-42331, RA-42336, RA-42350, RA-42538, and RA-42541. (g) Orenburg Airlines: Tupolev TU-154B: RA-85602; all TU-134 (unknown registration); all Antonov An-24 (unknown registration); all An-2 (unknown registration); all helicopters Mi-2 (unknown registration); all helicopters Mi-8 (unknown registration). (h) Siberia Airlines: Tupolev TU-154M: RA-85613, RA-85619, RA-85622 and RA-85690. (i) Tatarstan Airlines: Yakovlev Yak-42D: RA-42374, RA-42433; all Tupolev TU-134A including: RA-65065, RA-65102, RA-65691, RA-65970 and RA-65973; all Antonov AN-24RV including: RA-46625 and RA-47818; the aircraft of type AN24RV with registration marks RA-46625 and RA-47818 are currently operated by another Russian carrier. (j) Ural Airlines: Tupolev TU-154B: RA-85508 (the aircraft RA-85319, RA-85337, RA-85357, RA-85375, RA-85374 and RA-85432 are currently not operated for financial reasons). (k) UTAir: Tupolev TU-154M: RA-85733, RA-85755, RA-85806, RA-85820; all (25) TU-134: RA-65024, RA-65033, RA-65127, RA-65148, RA-65560, RA-65572, RA-65575, RA-65607, RA-65608, RA-65609, RA-65611, RA-65613, RA-65616, RA-65620, RA-65622, RA-65728, RA-65755, RA-65777, RA-65780, RA-65793, RA-65901, RA-65902, and RA-65977; the aircraft RA-65143 and RA-65916 are operated by another Russian carrier; all (1) TU-134B: RA-65726; all (10) Yakovlev Yak-40: RA-87348 (currently not operated for financial reasons), RA-87907, RA-87941, RA-87997, RA-88209, RA-88227 and RA-88280; all helicopters Mil-26: (unknown registration); all helicopters Mil-10: (unknown registration); all helicopters Mil-8 (unknown registration); all helicopters AS-355 (unknown registration); all helicopters BO-105 (unknown registration); the aircraft of type AN-24B: RA-46388, the aircraft RA-46267 and RA-47289 and the aircraft of type AN-24RV RA-46509, RA-46519 and RA-47800 are operated by another Russian carrier. (l) Rossija (STC Russia): Tupolev TU-134: RA-65979, the aircraft RA-65904, RA-65905, RA-65911, RA-65921 and RA-65555 are operated by another Russian carrier; TU-214: RA-64504 and RA-64505 are operated by another Russian carrier; Ilyushin IL-18: RA-75454 and RA-75464 are operated by another Russian carrier; Yakovlev Yak-40: RA-87203, RA-87968, RA-87971, and RA-88200 are operated by another Russian carrier. (71) Pursuant to Regulations (EC) No 1144/2009 the European Aviation Safety Agency (EASA) and the Member States conducted an on-site visit to the Republic of Yemen in December 2009 to verify the safety situation of Yemenia with a view to evaluating its actual compliance with international safety standards and to evaluate the capacity of CAMA to ensure the oversight of the safety of civil aviation in Yemen. (72) The assessment visit demonstrated that CAMA has the ability to conduct effective oversight of Yemenia Yemen Airways and thus ensure carriers, to whom they issue an AOC, are able to maintain a safe operation in accordance with ICAO Standards; and that Yemenia Yemen Airways control and supervision of their operation is adequate to ensure that they operate in accordance with the requirements governing their AOC. (73) In view of the results of the assessment visit, there is no need for further action at this stage. The Commission will continue to closely monitor the performance of the carrier and encourages the Yemen Authorities to continue their efforts in the framework of the investigation into the accident on 30 June 2009 to Yemenia Yemen Airways flight 626. Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (74) There is verified evidence of the insufficient ability of the authorities responsible for the oversight of air carriers certified in the in the Philippines to address safety deficiencies and insufficient evidence of compliance with applicable ICAO safety standards and recommended practices on the part of the air carriers certified in the Republic of Philippines, as showed by the results of the audit of the Philippines carried out by ICAO in October 2009 in the framework of its Universal Safety Oversight Audit Programme (USOAP) as well as the continuous downgrading of the Philippines rating by the competent authorities of the Unites States of America. (75) Following the USOAP audit of the Philippines carried out in October 2009, ICAO notified to all States party to the Chicago convention the existence of a significant safety concern affecting the safety oversight of carriers and aircraft registered in the Philippines (11), according which 47 air operators in the Philippines, including international air operators, operate with Air Carrier Operator Certificates that were issued in accordance with repealed Administrative Orders. The competent authorities of the Philippines have not developed any type of implementation plan or transition plan for the certification of the remaining air operators in accordance with the Civil Aviation Regulations that replaced these Administrative Orders. In addition, the competent authorities of the Philippines have not been performing surveillance inspections of air operators for over a year. Corrective actions plans proposed by these authorities to ICAO were not considered acceptable to resolve this significant safety concern, which remains unresolved. (76) Furthermore the U.S. Department of Transportation's Federal Aviation Administration (FAA) continues to classify the country's safety rating in category two in the framework of its IASA programme, thereby indicating that the Republic of Philippines fails to comply with the international safety standards set by ICAO. (77) The significant safety concern published by ICAO reveals that the corrective action plan presented by the competent authorities of the Philippines to the Commission on 13 October 2008 (12), whose completion was due for 31 March 2009, was not achieved and that the competent authorities of the Philippines have not been able to implement the said action plan in a timely manner. (78) The Commission, having regard to the significant safety concern published by ICAO, has pursued its consultations with the competent authorities of the Philippines, expressing serious concerns about the safety of the operations of all air carriers licensed in that State and asking for clarifications regarding the actions undertaken by the competent authorities of that State to remedy the identified safety deficiencies. (79) The competent authorities of the Philippines (CAAP) submitted documentation between January and March 2010 but failed to provide all the information requested and in particular the evidence that the safety deficiencies were appropriately addressed. (80) The CAAP was heard on 18 March 2010 by the Air Safety Committee and confirmed that 20 air carriers continue to operate with AOCs that were issued under the repealed Administrative Orders until their recertification or 1 December 2010 the latest. These carriers are: Aerowurks Aerial Spraying Services, Airtrack Agricultural Corp., Asia Aircraft Overseas, Philippines Inc., Aviation Technology Innovators Inc., Bendice Transport Management Inc., Canadian Helicopter Philippines Inc., CM Aero, Cyclone Airways, INAEC Aviation Corp., Macro Asia Air Taxi Services, Omni Aviation, Corp., Philippine Agricultural Aviation Corp., Royal Air Charter Services Inc., Royal Star Aviation Inc., Southstar Aviation Company, Subic International Air Charter Inc., Subic Seaplane Inc.. In addition, they confirmed that a significant number of these carriers continue to operate with an AOC that had expired, under the provisions of temporary exemptions, exempting them to have such an AOC. In particular, the air carrier Pacific East Asia Cargo Airlines Inc. continues to be involved in international cargo operations with large aircraft of type Boeing B727 whilst its AOC issued on 31 March 2008 under the repealed Administrative Orders expired on 30 March 2009, under the benefit of an exemption from the need to comply with such an AOC, issued on 16 December 2009 for a maximum period of 90 days expiring on 16 March 2010. The CAAP was not able to confirm that this operator had eventually stopped operating on 18 March 2010. (81) The CAAP reported that the following nine AOCs were expired or not renewed: Beacon, Corporate Air, Frontier Aviation Corp., Mora Air Service Inc., Pacific Airways Corp., Pacific Alliance Corp., Topflite Airways Inc., World Aviation Corp. and Yokota Aviation Corp. However, they failed to provide the evidence that the AOC of these carriers were revoked and that these carriers have consequently ceased to exist. (82) The CAAP indicated that it had engaged a recertification process early 2009 and that 21 air carriers have already been recertified in accordance with the civil aviations regulations that entered into force in 2008. These carriers are: Air Philippines Corp., Aviatour's Fly'n Inc., Cebu Pacific Air, Chemtrad Aviation Corp., Far East Aviation Services, F.F. Cruz & Company Inc., Huma Corp., Interisland Airlines Inc., Island Aviation, Lion Air Inc., Mindanao Rainbow Agricultural Development Services, Misibis Aviation and Development Corp., Philippine Airlines, South East Asian Airlines Inc., Spirit of Manila Airlines Corp., TransGlobal Airways Corp., WCC Aviation Company, Zenith Air Inc., Zest Airways Inc., However, the CAAP failed to demonstrate the robustness of this recertification process. The CAAP could not provide the complete certificates of all these carriers, as the AOCs presented could not permit in particular to identify the number and the registration marks of the following recertified carriers: Zest Airways Inc., Lion Air, Inc., Aviatour's Fly'sn Inc., Misibis Aviation and Development Corp. In addition, the CAAP failed to provide any pre-certification audit or to provide the evidence that sufficient investigations of the operations and the maintenance of the carriers had been carried out prior to their recertification in order to demonstrate effective implementation of the approved manuals and compliance of the operations and the maintenance of these carriers with the applicable safety standards. Moreover, the CAAP failed to demonstrate that the recertified carriers are subject to adequate post-certification oversight as the surveillance plans they produced for airworthiness and licensing for the year 2010 did not specify any date for the planned activities. (83) Philippines Airlines required to be heard by the Air Safety Committee and did so on 18 March 2010. The air carrier presented its activity and the recertification process it underwent in 2009 until the issuance of its new AOC on 9 October 2009 which states compliance with the civil aviations regulations that entered into force in 2008. The carrier presented the verifications carried out prior to the re-certification and confirmed they were focused on the review and approval of new manuals and procedures. The carrier also indicated that it had not been subject to a comprehensive on-site audit by the CAAP prior to the recertification and that, with regard to its operations, these have not been audited by the CAAP, such audit being yet to come. Philippines Airlines stated it does not operate to the EU and indicated that further to the downgrading of the Philippines rating by the US FAA, its operations to the United States are subject to restrictions and that the carrier is not allowed to serve additional routes nor change the aircraft on the routes he currently operates. (84) Cebu Pacific Airlines required to be heard by the Air Safety Committee and did so on 18 March 2010. The air carrier presented its activity and the recertification process it underwent in 2009 until the issuance of its new AOC on 25 November 2009 which states compliance with the civil aviations regulations that entered into force in 2008. The carrier presented the verifications carried out prior to the re-certification and confirmed in particular that the certificate obtained includes a new approval to carry dangerous goods whilst this matter had not been audited by the CAAP. The carrier however stated it voluntarily does not make use of such approval. Cebu Pacific stated that further to the downgrading of the Philippines rating by the US FAA, it is not allowed to operate to the United States. The carrier further indicated that it does not intend to operate to the EU. (85) The Commission acknowledges the recent efforts launched by the two air carriers to ensure safe operations and also recognises that they have put in place internal measures to enhance safety. The Commission is ready to conduct a visit to these operators with the participation of Member States and the European Aviation Safety Agency to verify their compliance with international safety standards. (86) The Commission also acknowledges the recent efforts launched by the competent authorities to reform the civil aviation system in the Philippines and the steps undertaken to address the safety deficiencies reported by the FAA and ICAO. However, pending the effective implementation of adequate corrective actions to remedy the significant safety concerns issued by ICAO, on the basis of the common criteria, it is assessed that the competent authorities of the Philippines are, at this stage, not able to implement and enforce the relevant safety standards on all air carriers under their regulatory control. Therefore, all air carriers certified in the Philippines should be subject to an operating ban and included in Annex A. (87) The Commission however considers that the recent changes in the management of the CAAP as well as the immediate concrete actions of this new management, including the recruitment of 23 qualified inspectors and the use of a significant technical assistance provided by ICAO, demonstrate the willingness of the State to address quickly the safety deficiencies identified by the FAA and ICAO and pave the way for the successful resolution of these deficiencies without delay. The Commission is ready to support the efforts of the Philippines, through an assessment visit including the safety performance of the operators, in order to overcome the identified serious safety deficiencies. (88) No evidence of the full implementation of appropriate remedial actions by the other air carriers included in the Community list updated on 26 November 2009 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (89) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2010. For the Commission, On behalf of the President, Siim KALLAS Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. (3) OJ L 373, 31.12.1991, p. 4. (4) Recitals (75) to (86) of Regulation (EC) No 474/2006 of 22 March 2006, OJ L 84, 23.3.2006, p. 19-21. (5) Recital (21) of Regulation (EC) No 1131/2008 of 14 November 2008, OJ L 306, 15.11.2008, p. 49. (6) OJ L 312, 27.11.2009, p. 16. (7) OJ L 312, 27.11.2009, p. 16. (8) The Italian Civil Aviation Authority (ENAC) informed Midwest Airlines on 5.2.2010 about these safety deficiencies which then led to the revocation of the authorisation to carry out the flight. (9) Recitals (10) to (16) of Regulation (EC) No 1144/2009 of 26 November 2009, OJ L 312, 27.11.2009, p. 17. (10) OJ L 312, 27.11.2009, p. 24. (11) ICAO finding OPS/01. (12) Recital (16) of Regulation (EC) No 1131/2008 of 14 November 2008, OJ L 306, 15.11.2008, p. 49. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator ARIANA AFGHAN AIRLINES AOC 009 AFG Afghanistan SIEM REAP AIRWAYS INTERNATIONAL AOC/013/00 SRH Kingdom of Cambodia SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including, Republic of Angola AEROJET 015 Unknown Republic of Angola AIR26 004 DCD Republic of Angola AIR GEMINI 002 GLL Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET 003 MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ALADA 005 RAD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO 011 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola PHA 019 Unknown Republic of Angola RUI & CONCEICAO 012 Unknown Republic of Angola SAL 013 Unknown Republic of Angola SERVISAIR 018 Unknown Republic of Angola SONAIR 014 SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including,  Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS Unknown Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. Unknown Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo SOCIETE NOUVELLE AIR CONGO RAC 06-004 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including  Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/ TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 Unknown Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CRONOS AIRLINES unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL unknown CEL Equatorial Guinea EGAMS unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, and Ekspres Transportasi Antarbenua, including Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia CARDIG AIR 121-013 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR ASIA 121-009 AWQ Republic of Indonesia INDONESIA AIR TRANSPORT 135-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI ARILINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MEGANTARA 121-025 MKE Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia METRO BATAVIA 121-007 BTV Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia REPUBLIC EXPRESS AIRLINES 121-040 RPH Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 SAE Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana put in Annex B, including Republic of Kazakhstan AERO AIR COMPANY Unknown Unknown Republic of Kazakhstan AEROPRAKT KZ Unknown APK Republic of Kazakhstan AIR ALMATY AK-0331-07 LMY Republic of Kazakhstan AIR COMPANY KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan AIR DIVISION OF EKA Unknown Unknown Republic of Kazakhstan AIR FLAMINGO Unknown Unknown Republic of Kazakhstan AIR TRUST AIRCOMPANY Unknown Unknown Republic of Kazakhstan AK SUNKAR AIRCOMPANY Unknown AKS Republic of Kazakhstan ALMATY AVIATION Unknown LMT Republic of Kazakhstan ARKHABAY Unknown KEK Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0345-08 CID Republic of Kazakhstan ASIA CONTINENTAL AVIALINES AK-0371-08 RRK Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ASSOCIATION OF AMATEUR PILOTS OF KAZAKHSTAN Unknown Unknown Republic of Kazakhstan ATMA AIRLINES AK-0372-08 AMA Republic of Kazakhstan ATYRAU AYE JOLY AK-0321-07 JOL Republic of Kazakhstan AVIA-JAYNAR Unknown Unknown Republic of Kazakhstan BEYBARS AIRCOMPANY Unknown Unknown Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0311-07 BKT/BEK Republic of Kazakhstan BERKUT KZ Unknown Unknown Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0374-08 BRY Republic of Kazakhstan COMLUX AK-0352-08 KAZ Republic of Kazakhstan DETA AIR AK-0344-08 DET Republic of Kazakhstan EAST WING AK-0332-07 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0358-08 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL Unknown KZE Republic of Kazakhstan FENIX Unknown Unknown Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan IJT AVIATION AK-0335-08 DVB Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRTYSH AIR AK-0381-09 MZA Republic of Kazakhstan JET AIRLINES AK-0349-09 SOZ Republic of Kazakhstan JET ONE AK-0367-08 JKZ Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0347-08 KUY Republic of Kazakhstan KAZAIRWEST Unknown Unknown Republic of Kazakhstan KAZAVIA Unknown KKA Republic of Kazakhstan KAZAVIASPAS Unknown KZS Republic of Kazakhstan KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan MEGA AIRLINES AK-0356-08 MGK Republic of Kazakhstan MIRAS AK-0315-07 MIF Republic of Kazakhstan NAVIGATOR Unknown Unknown Republic of Kazakhstan ORLAN 2000 AIRCOMPANY Unknown KOV Republic of Kazakhstan PANKH CENTER KAZAKHSTAN Unknown Unknown Republic of Kazakhstan PRIME AVIATION Unknown Unknown Republic of Kazakhstan SALEM AIRCOMPANY Unknown KKS Republic of Kazakhstan SAMAL AIR Unknown SAV Republic of Kazakhstan SAYAKHAT AIRLINES AK-0359-08 SAH Republic of Kazakhstan SEMEYAVIA Unknown SMK Republic of Kazakhstan SCAT AK-0350-08 VSV Republic of Kazakhstan SKYBUS AK-0364-08 BYK Republic of Kazakhstan SKYJET AK-0307-09 SEK Republic of Kazakhstan SKYSERVICE Unknown Unknown Republic of Kazakhstan TYAN SHAN Unknown Unknown Republic of Kazakhstan UST-KAMENOGORSK AK-0385-09 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY Unknown JTU Republic of Kazakhstan ZHERSU AVIA Unknown RZU Republic of Kazakhstan ZHEZKAZGANAIR Unknown Unknown Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIAN AIR Unknown AAZ Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 EEA Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AIR SERVICES SA 0002/MTACCMDH/SGACC/DTA AGB Republic of Gabon AIR TOURIST (ALLEGIANCE) 0026/MTACCMDH/SGACC/DTA NIL Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 0020/MTACCMDH/SGACC/DTA Unknown Republic of Gabon SCD AVIATION 0022/MTACCMDH/SGACC/DTA Unknown Republic of Gabon SKY GABON 0043/MTACCMDH/SGACC/DTA SKG Republic of Gabon SOLENTA AVIATION GABON 0023/MTACCMDH/SGACC/DTA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, including Republic of the Philippines AEROWURKS AERIAL SPRAYING SERVICES 4AN2008003 Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 Unknown Republic of the Philippines AIR WOLF AVIATION INC. 200911 Unknown Republic of the Philippines AIRTRACK AGRICULTURAL CORPORATION 4AN2005003 Unknown Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 4AN9800036 Unknown Republic of the Philippines AVIATION TECHNOLOGY INNOVATORS, INC. 4AN2007005 Unknown Republic of the Philippines AVIATOUR'S FLY'N INC. 200910 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines BEACON Unknown Unknown Republic of the Philippines BENDICE TRANSPORT MANAGEMENT INC. 4AN2008006 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 4AN9800025 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 Unknown Republic of the Philippines CHEMTRAD AVIATION CORPORATION 2009018 Unknown Republic of the Philippines CM AERO 4AN2000001 Unknown Republic of the Philippines CORPORATE AIR Unknown Unknown Republic of the Philippines CYCLONE AIRWAYS 4AN9900008 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines F.F. CRUZ AND COMPANY, INC. 2009017 Unknown Republic of the Philippines HUMA CORPORATION 2009014 Unknown Republic of the Philippines INAEC AVIATION CORP. 4AN2002004 Unknown Republic of the Philippines ISLAND AVIATION 2009009 Unknown Republic of the Philippines INTERISLAND AIRLINES, INC. 2010023 Unknown Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR, INCORPORATED 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 4AN9800035 Unknown Republic of the Philippines MINDANAO RAINBOW AGRICULTURAL DEVELOPMENT SERVICES 2009016 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP. 2010020 Unknown Republic of the Philippines OMNI AVIATION CORP. 4AN2002002 Unknown Republic of the Philippines PACIFIC EAST ASIA CARGO AIRLINES, INC. 4AS9800006 Unknown Republic of the Philippines PACIFIC AIRWAYS CORPORATION Unknown Unknown Republic of the Philippines PACIFIC ALLIANCE CORPORATION Unknown Unknown Republic of the Philippines PHILIPPINE AIRLINES 2009001 Unknown Republic of the Philippines PHILIPPINE AGRICULTURAL AVIATION CORP. 4AN9800015 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 4AN2003003 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 4AN9800029 Unknown Republic of the Philippines SOUTH EAST ASIA INC. 2009004 Unknown Republic of the Philippines SOUTHSTAR AVIATION COMPANY, INC. 4AN9800037 Unknown Republic of the Philippines SPIRIT OF MANILA AIRLINES CORPORATION 2009008 Unknown Republic of the Philippines SUBIC INTERNATIONAL AIR CHARTER 4AN9900010 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 4AN2000002 Unknown Republic of the Philippines TOPFLITE AIRWAYS, INC. Unknown Unknown Republic of the Philippines TRANSGLOBAL AIRWAYS CORPORATION 2009007 Unknown Republic of the Philippines WORLD AVIATION, CORP. Unknown Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines YOKOTA AVIATION, INC. Unknown Unknown Republic of the Philippines ZENITH AIR, INC. 2009012 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 Unknown Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including   Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan Republic of Sudan SUDAN AIRWAYS Unknown Republic of the Sudan SUN AIR COMPANY Unknown Republic of the Sudan MARSLAND COMPANY Unknown Republic of the Sudan ATTICO AIRLINES Unknown Republic of the Sudan FOURTY EIGHT AVIATION Unknown Republic of the Sudan SUDANESE STATES AVIATION COMPANY Unknown Republic of the Sudan ALMAJARA AVIATION Unknown Republic of the Sudan BADER AIRLINES Unknown Republic of the Sudan ALFA AIRLINES Unknown Republic of the Sudan AZZA TRANSPORT COMPANY Unknown Republic of the Sudan GREEN FLAG AVIATION Unknown Republic of the Sudan ALMAJAL AVIATION SERVICE Unknown Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including   Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 DPRK All fleet with the exception of: 2 aircraft of type Tu 204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (2) CTA 0002/MTAC/ANAC-G/DSA Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50; 1 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B767; 4 aircraft of type B757; 10 aircraft of type A319/320/321; 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB; P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) CTA 0001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type A300, 4 aircraft of type A310, 9 aircraft of type B747, 1 aircraft B737, 6 aircraft of type A320 All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBS EP-IBT EP-IBV EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-IAA EP-IAB EP-IBC EP-IBD EP-IAG EP-IAH EP-IAI EP-IAM EP-ICD EP-AGA EP-IEA EP-IEB EP-IED EP-IEE EP-IEF EP-IEG Islamic Republic of Iran NOUVELLE AIR AFFAIRES GABON (SN2AG) CTA 0003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger; CL601 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 3 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TBF, D2, TBG, D2-TBH, D2-TBJ Republic of Angola UKRAINIAN MEDITERRANEAN 164 UKM Ukraine All fleet with the exception of one aircraft of type MD-83 All fleet with the exception of: UR-CFF Ukraine (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (5) Iran Air is allowed to operate tot the European Union using the specific aircraft under the conditions set out in recitals (48) and (49) of this Regulation.